Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 and 12/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3-18 and 20 of U.S. Patent No. 11,196,965 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
The independent claims 1 and 17 of the current application include broader limitations of the independent claims 1, 2, 17 and 19   of the U.S. Patent No. 11,196,965 B2.
The limitations of claims 1 and 17  of the current application can be read on the limitations of the independent claims 1, 2, 17 and 19  of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 3 of the current application can be read on limitations of claims 3  of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 4  of the current application can be read on limitations of claim 4  of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 5 of the current application can be read on limitations of claim 5 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 6 of the current application can be read on limitations of claim 6 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 7 of the current application can be read on limitations of claim 7 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 8 of the current application can be read on limitations of claim 8 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 9 of the current application can be read on limitations of claim 9 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 10 of the current application can be read on limitations of claim 10 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 11 of the current application can be read on limitations of claim 11 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 12 of the current application can be read on limitations of claim 12 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 13 of the current application can be read on limitations of claim 13 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 14 of the current application can be read on limitations of claim 14 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 15 of the current application can be read on limitations of claim 15 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 16 of the current application can be read on limitations of claim 6 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 18 of the current application can be read on limitations of claim 18 of the U.S. Patent No. 11,196,965 B2.
The limitation of claim 20 of the current application can be read on limitations of claim 20 of the U.S. Patent No. 11,196,965 B2.




Nonetheless, claims 1-20 of the present application made the claim a broader version of claims 1,3-18 and 20 of U.S. Patent No. 11,196,965 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 1-20 is not patentably distinct from claims 1,3-18 and 20 of U.S. Patent No. 11,196,965 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Millar Christopher ( US 2012/0140079 A1) in view of  Rozploch et al. ( US 9,953,210 B1).

Regarding claim 1, a scanner system comprising([para 0002]- method for scanning and analyzing the undersides of motor vehicles): a scanner framework having a front end, a back end and a top surface([see in figs. 1-2]-a scanner 54 has front, back and top surface); a scanner camera operatively connected to the scanner framework([see in fig. 1 and para 0020 and 002-0023]- a front camera and the proximity sensor), the camera having a lens and a sensor for recording images captured from a field of view of the camera([para 0027-0029]- the positioning of the first mirror arrangement enables the camera to record images reflected by the first mirror 82 as they appear on the other side of window member 73); a first mirror arrangement secured to the framework so as to provide a first reflecting surface angled upwardly toward the top surface and toward the framework front end for imaging a second portion of the field of view([see in fig. 4-5]- in FIGS. 4 and 5, the scanner configuration of the present invention includes a camera 75 and first 76 and second 77 internal mirror arrangements; [para 0027-0028]- FIGS. 4 and 5. In another embodiment of the invention, the camera is secured in a position that faces the direction of outgoing travel of a vehicle across the platform. As shown in FIG. 5, the camera can be secured such that the lens faces at an angle downwardly away from the framework top surface 66 such that the camera is appropriately positioned to capture images reflected off of the first 76 and second 77 mirror arrangements. The present invention is thus distinguished from prior devices in which one or more cameras are faced directly upward. It is contemplated that the camera of the present invention can be oriented such that its lens faces either the front end or the back end of the framework); a second mirror arrangement secured to the framework so as to provide a second reflecting surface angled upwardly in a direction facing the framework top surface and the framework back end for imaging a first portion of the field of view ([see in fig. 4-5 and para 0027-0028]- FIGS. 4 and 5. In another embodiment of the invention, the camera is secured in a position that faces the direction of outgoing travel of a vehicle across the platform. As shown in FIG. 5, the camera can be secured such that the lens faces at an angle downwardly away from the framework top surface 66 such that the camera is appropriately positioned to capture images reflected off of the first 76 and second 77 mirror arrangements. The present invention is thus distinguished from prior devices in which one or more cameras are faced directly upward. It is contemplated that the camera of the present invention can be oriented such that its lens faces either the front end or the back end of the framework).
However, Miller does not explicitly disclose an illuminator operatively connected to the camera to illuminate the first and second portions of the field of view; and a band pass filter operatively connected to the scanner camera to filter out illumination outside of an atmospheric absorption band, wherein the sensor is sensitive to illumination in the atmospheric absorption band.
In an analogous art Rozploch teaches an illuminator operatively connected to the camera to illuminate the first and second portions of the field of view([see in fig. 2]- in FIG. 2, the device 15 can include a pole 151, camera 152 with lens, illumination device(s) 153; illumination device 153, and computing device 154 are suitably mounted at appropriate heights and accessibility for the illumination device(s) 153 to appropriately illuminate a field of view for the camera lens); and a band pass filter operatively connected to the scanner camera to filter out illumination outside of an atmospheric absorption band, wherein the sensor is sensitive to illumination in the atmospheric absorption band([see in fig. 2 and see col. 1, lines 12-19]- an optical bandpass filter 158 to allow transmission of the light emitted by the illuminator to the camera/imaging sensor 152 while blocking all other wavelengths of light that may cause inconsistent imaging performance due to reflections, or undesirable uncontrollable lighting conditions (varying light levels day and night)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rozploch to the modified system of Miller for improving facial detection and facial recognition in vehicle interior [ Rozploch ; abstract].
Regarding claim 2, Rozploch teaches wherein the filter is configured to pass illumination within plus or minus 60 nm of at least one atmospheric absorption band selected from the list consisting of 780 nm, 940 nm, 1120 nm, 1400 nm, and 1900 nm([col. 14, lines 10-20]- a bandpass filter of 70 nm FWHM centered at 635 nm and an LED illuminator emitting at 635 nm with a bandwidth less than 70 nm).
Regarding claim 3, Rozploch teaches wherein the filter is configured to pass illumination within plus or minus 50 nm of at least one atmospheric absorption band selected from the list consisting of 780 nm, 940 nm, 1120 nm, 1400 nm, and 1900 nm([col. 14, lines 10-20]- a bandpass filter of 70 nm FWHM centered at 635 nm and an LED illuminator emitting at 635 nm with a bandwidth less than 70 nm).
Regarding claim 4, Rozploch teaches wherein the illuminator is configured to illuminate a scene with illumination in the at least one atmospheric absorption band selected from the list consisting of 780 nm, 940 nm, 1120 nm, 1400 nm, and 1900 nm([col. 14, lines 10-20]- a bandpass filter of 70 nm FWHM centered at 635 nm and an LED illuminator emitting at 635 nm with a bandwidth less than 70 nm).
Regarding claim 5, Rozploch teaches wherein the sensor includes at least one of Germanium sensitive to plus or minus 50 nm of 1120 nanometers, InGaAs sensitive to plus or minus 50 nm of 780 nm to 1900 nm, and/or HgCdTe (Mercury Cadmium Telurride or Mercadetelluride) ([col. 14, lines 10-20]- a bandpass filter of 70 nm FWHM centered at 635 nm and an LED illuminator emitting at 635 nm with a bandwidth less than 70 nm)).
Regarding claim 6, Rozploch teaches wherein the illuminator is an LED or laser based illuminator that emits at least one of 780 nm and/or 940 nm illumination, and wherein the filter is  configured to pass illumination within plus or minus 50 nm of at least one of 780 nm and/or 940 nm, and wherein the sensor is a silicon based sensor sensitive to illumination within plus or minus 50 nm of at least one of 780 nm and/or 940 nm([col. 14, lines 10-20]- a bandpass filter of 70 nm FWHM centered at 635 nm and an LED illuminator emitting at 635 nm with a bandwidth less than 70 nm)).
Regarding claim 7, Miller teaches wherein the scanner camera is secured to the framework such that the lens faces the framework front end([fig. 4-5]-mirror arrangements). 
Regarding claim 8, Miller teaches wherein the first mirror arrangement includes a mirror mounted at or near the framework front end([para 0028-0029]-mirror 84 mounted at or near the framework back end 64).
Regarding claim 9, Miller teaches wherein the second mirror arrangement includes a primary mirror mounted at or near the framework back end, and a secondary mirror mounted at or near a location between the framework front and back ends([see in fig. 4-5]- n FIGS. 4 and 5, the scanner configuration of the present invention includes a camera 75 and first 76 and second 77 internal mirror arrangements, which can be angled such that internal mirrors 82 and 84 face out through the anti-reflective; the second mirror arrangement, indicated at 77, can be secured to the framework so as to provide a second reflecting surface angled upwardly in a direction facing the framework top surface 66 and the framework back end 64 ).
Regarding claim 10, Miller teaches wherein the scanner camera is secured to the framework  such that a portion of the lens faces the first mirror arrangement and a portion of the lens faces the second mirror arrangement([see in fig. 4-5]- in FIG. 5, the camera can be secured such that the lens faces at an angle downwardly away from the framework top surface 66 such that the camera is appropriately positioned to capture images reflected off of the first 76 and second 77 mirror arrangements).
Regarding claim 11, Miller teaches wherein the first mirror arrangement includes a mirror mounted at or near the framework front end and the second mirror arrangement includes a  primary mirror mounted at or near the framework back end and a secondary mirror mounted at or near a location between the framework front and back ends([see in fig. 4-5]- n FIGS. 4 and 5, the scanner configuration of the present invention includes a camera 75 and first 76 and second 77 internal mirror arrangements, which can be angled such that internal mirrors 82 and 84 face out through the anti-reflective; the second mirror arrangement, indicated at 77, can be secured to the framework so as to provide a second reflecting surface angled upwardly in a direction facing the framework top surface 66 and the framework back end 64 ).
Regarding claim 12, Miller teaches wherein the scanner camera is secured such that the camera lens is angled downwardly away from the framework top surface([para 0027]- The camera is provided with a lens 78 and can be secured to a beam 80 within the scanner framework. In one embodiment of the invention, the scanner camera is secured in a position that faces the direction C of oncoming travel of a vehicle, as shown in FIGS. 4 and 5. In another embodiment of the invention, the camera is secured in a position that faces the direction of outgoing travel of a vehicle across the platform. As shown in FIG. 5, the camera can be secured such that the lens faces at an angle downwardly away from the framework top surface 66 such that the camera is appropriately positioned to capture images reflected off of the first 76 and second 77 mirror arrangements).
Regarding claim 13, Miller teaches wherein the scanner camera is secured to the framework such that the lens faces the framework back end([para 0027]- The camera is provided with a lens 78 and can be secured to a beam 80 within the scanner framework. In one embodiment of the invention, the scanner camera is secured in a position that faces the direction C of oncoming travel of a vehicle, as shown in FIGS. 4 and 5. In another embodiment of the invention, the camera is secured in a position that faces the direction of outgoing travel of a vehicle across the platform. As shown in FIG. 5, the camera can be secured such that the lens faces at an angle downwardly away from the framework top surface 66 such that the camera is appropriately positioned to capture images reflected off of the first 76 and second 77 mirror arrangements).
Regarding claim 14, Millar teaches wherein the framework includes a first glass member  secured between the framework top surface and front end, and a second glass member secured between the framework top surface and back end([para 0025]- Two windows 73, 74 can be securely positioned between the top surface 66 and the end walls 67, 69 in order to cover the respective openings while maintaining visibility therethrough. In one embodiment of the present invention, as shown in FIG. 5, the windows are secured at respective angles A and B to the horizontal([see also para 0029 ]).
Regarding claim 15, Millar teaches wherein the first reflecting surface is angled toward the first glass member and the second reflecting surface is angled toward the second glass member([para 0025;0027-0028]- n in FIG. 4, the first mirror arrangement indicated at 76 can be secured to the framework so as to provide a first reflecting surface angled upwardly toward the framework top surface 66 and toward the framework front end 62. The positioning of the first mirror arrangement enables the camera to record images reflected by the first mirror 82 as they appear on the other side of window member 73. The first mirror arrangement includes a first mirror secured at or near the scanner framework front end. In one embodiment of the invention, as shown in FIGS. 4 and 5, the first minor is secured inside the front wall 67 of the scanner framework and below the front window 73. The mirror can be secured using a mirror support element and a mirror clip element, as will be understood to those of ordinary skill in the art of mounting mirrors).
Regarding claim 16, Millar teaches wherein the camera is provided with a single board computer (SBC) in two-way communication with a remote computer monitoring system([para 0050]- The camera communicates with the scanner SBC, which also communicates with the monitor).



Claims 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Rozploch et al. ( US 9,953,210 B1) in view of STEFAN et al. ( WO 2019/092246 A1; pub. May 16, 2019).

Regarding claim 17, Rozploch a method for imaging([abstract]- an auxiliary illumination device can be synchronized to one or more cameras, and configured to supply auxiliary illumination to facilitate capture of accurate and usable images): illuminating a vehicle undercarriage with illumination in an atmospheric absorption band([abstract]- an auxiliary illumination device can be synchronized to one or more cameras, and configured to supply auxiliary illumination to facilitate capture of accurate and usable images. The filter(s) and advanced image processing solutions assist with facial detection and identifying individuals inside a vehicle, removing light glare and undesired reflections from a window surface, and capturing an image through a tinted window, among other things; [see also Fig. 12 ]- system stores information regarding the vehicle's make, model, year and transmission type ( e.g., standard (i .e.,manual) or automatic), one or more vehicle identifiers, and one or more occupant photographs taken by the camera(s). It will be appreciated that the camera and illumination devices of the present invention allow the system of the present invention to collect and store high resolution images of vehicle occupants; a vehicle is detected, an undercarriage image of the vehicle can be captured according to the vehicle inspection systems referenced images). imaging the vehicle undercarriage to form an image([col.1, lines 55-62]- vehicle's license plate, under-vehicle scanned imagery, radio-frequency identification tags, facial detection provides an additional level of authentication that can provide both enhanced security with the ability to identify vehicles and their occupants), wherein scanning includes filtering out illumination returned from the vehicle undercarriage that is outside the atmospheric absorption band([see in fig. 2, and col. 14, lines 5-20 ]- spectral filtration can also be 5 used to reduce the impact of uncontrollable light sources (ambient light) on the imagery. For example, an optical bandpass filter implemented near the camera sensor is designed to allow the wavelengths of light emitted by the illuminator to pass while rejecting all other wavelengths. This significantly increases the impact that the illuminator has on the imagery produced by the system and allows the photons emitted from the illuminator to dominate all other illumination sources in most conditions. The result is repeatable, consistent imagery day or night. In various embodiments, the disclosed system implements a bandpass filter of 70 nm FWHM centered at 635 nm and an LED illuminator emitting at 635 nm with a bandwidth less than 70 nm. Other implementations may include a filter/illuminator/sensor combination ranging from 300 nm up to 3000 nm in wavelength ); and  forming an image with the filtered illumination returned from the vehicle undercarriage([col. 14, lines 8-20]- an optical bandpass filter implemented near the camera sensor is designed to allow the wavelengths of light emitted by the illuminator to pass while rejecting all other wavelengths. 10 This significantly increases the impact that the illuminator has on the imagery produced by the system and allows the photons emitted from the illuminator to dominate all other illumination sources in most conditions. The result is repeat-able, consistent imagery day or night).
However, Rozploch does not explicitly disclose illuminating a vehicle undercarriage with illumination in an atmospheric absorption band.
In an analogous art, STEFAN teaches illuminating a vehicle undercarriage with illumination in an atmospheric absorption band([see pg. 14, second para]- restriction are the use of optical filters in the beam path of illumination systems or camera systems, the activation of only certain LED lamps of a particular color, the detection only by means of specific optical sensors with sensitivity in a specific spectral range or digital filtering only a specific spectral range of image information. To support the digital evaluation, a sensor system may be provided from sensors for preferably time-resolved detection of environmental influences influencing the measurement, such as ambient light, temperature, atmospheric humidity, which is in communicative communication with an image evaluation system. Thus, for example, a measurement artifact that is due to variable ambient light, condensation or icing, be taken into account in the image analysis). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of STEFAN to the modified system of Rozploch an inspection method for inspecting a vehicle in the operating state using an inspection system having a sensor arrangement during a relative movement between the vehicle and the sensor arrangement. The inspection method includes the step of applying the sensor assembly to at least one inspection portion of the vehicle to inspect the vehicle [ STEFAN; section: Technical Background; first para].
Regarding claim 18, Rozploch teaches wherein illuminating includes illuminating the undercarriage with illumination that includes at least one atmospheric absorption band selected from the list consisting of 780 nm, 940 nm, 1120 nm, 1400 nm, and 1900 nm([col. 14, lines 15-21]- a bandpass filter of 70 nm FWHM centered at 635 nm and an LED illuminator emitting at 635 nm with a bandwidth less than 70 nm. Other implementations may include a filter/illuminator/sensor combination ranging from 300 nm up to 3000 nm in wavelength).
Regarding claim 19, Rozploch teaches wherein filtering out illumination includes filtering out illumination that is not within plus or minus 60 nm of at least one band selected from the list consisting of 780 nm, 940 nm, 1120 nm, 1400 nm, and 1900 nm([col. 14, lines 15-21]- a bandpass filter of 70 nm FWHM centered at 635 nm and an LED illuminator emitting at 635 nm with a bandwidth less than 70 nm. Other implementations may include a filter/illuminator/sensor combination ranging from 300 nm up to 3000 nm in wavelength).
.
Regarding claim 20, Rozploch teaches wherein the sensor is sensitive to illumination within 10 plus or minus 60 nm of 940 nm, wherein filtering includes filtering out illumination that is not within plus or minus 60 nm of 940 nm, and wherein illuminating includes illuminating the undercarriage with illumination within plus or minus 60 nm of 940 nm([col. 14, lines 15-21]- a bandpass filter of 70 nm FWHM centered at 635 nm and an LED illuminator emitting at 635 nm with a bandwidth less than 70 nm. Other implementations may include a filter/illuminator/sensor combination ranging from 300 nm up to 3000 nm in wavelength). 

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Millar; Christopher A, US 7,349,007 B2, discloses method which can recognize a vehicle by its undercarriage image only.
2.	Millar; Christopher A, US 8,305,442  B2, discloses method which can recognize a vehicle by its undercarriage image only.
3.	Millar; Christopher A, US 8,358,343   B2, discloses method which can recognize a vehicle by its undercarriage image only.
4.	Millar; Christopher A, US 8,817,098   B2, discloses method which can recognize a vehicle by its undercarriage image only.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487